Citation Nr: 0427265	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  02-20 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of strain 
to the left rhomboid muscles.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to service connection for the residuals of 
laminectomy at L4-L5.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
November 1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The veteran testified in March 2004 by video teleconference 
before the undersigned Veterans Law Judge, who was designated 
by the Chairman to conduct the hearings pursuant to 
38 U.S.C.A. § 7102(b) (West 2002) and who will participate in 
this decision.  A copy of the hearing transcript issued 
following the hearing is of record.

In his substantive appeal, filed in November 2003, the 
veteran claimed entitlement to service connection for a left 
knee disability and the residuals of a viral infection, to 
include a respiratory disorder.  These claims are referred to 
the RO for appropriate action.

The issues of entitlement to service connection for acute 
strain, left rhomboid muscles and a cervical spine disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


FINDING OF FACT

At a March 2003 hearing before a local hearing officer 
sitting at the RO, and prior to the promulgation of a 
decision in the appeal, the veteran withdrew his appeal 
concerning the issue of entitlement to service connection for 
the residuals of a laminectomy to L4-L5.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met concerning the issues of entitlement 
to service connection for the residuals of laminectomy at L4-
L5.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b),(c) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2003).

Concerning the issue of entitlement to service connection for 
the residuals of laminectomy at L4-L5, the veteran submitted 
a VA Form 9 in December 2002 perfecting his appeal as to all 
three issues identified in the November 2002 statement of the 
case.  Although he stated that he had not intended to file a 
claim for his lower back disability, he checked the box in 
Block 9 indicating that he wished to appeal all of the issues 
listed on the statement of the case.  The RO thus construed 
the veteran's wishes in the manner most beneficial to him.

In March 2003, he provided testimony before a local hearing 
officer sitting at the RO.  At this time he clarified his 
wishes with regard to his appeal, stating specifically that 
he wished to withdraw the issue of service connection for the 
lower back disability.  The transcript has been reduced to 
writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 
355, 357-58 (1993) (holding that testimony at a hearing, once 
reduced to writing, can be construed as an NOD).  

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for the residuals of 
laminectomy at L4-L5, there remain no allegations of errors 
of fact or law for appellate consideration concerning this 
issue.  The Board therefore has no jurisdiction to review 
this issue.

Accordingly, this issue is dismissed.


ORDER

The appeal concerning entitlement to service connection for 
the residuals of laminectomy at L4-L5 is dismissed.


REMAND

The veteran also seeks entitlement to service connection for 
the residuals of strain to the left rhomboid muscles and a 
cervical spine disability.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the veteran has not been proffered a VA examination to 
determine the nature, extent, and etiology of any manifested 
residuals of strain to the left rhomboid muscles and a 
cervical spine disability.

Service medical records reflect several injuries to the 
veteran's back and shoulders.  On two occasions, hospital 
treatment was required, in January 1957, for left shoulder 
sprain due to an automobile accident, and in March and April 
1956, for left rhomboid muscle strain.  In August 1957, he 
was hospitalized for traumatic pneumothorax caused by a 
collision with the catcher during a softball game.  Private 
medical records reflect that the veteran is currently 
diagnosed with a cervical spine disability to include 
herniated nucleus pulposus/cervical spondylosis of C3-4, C4-
5, and C5-6.

Private medical records also show that the veteran sustained 
a work-related injury to his back and neck in a fall in 1997.  
However, a review of private medical records associated with 
treatment accorded for this injury reveals findings of 
significant degenerative changes in the same location as the 
recent injury.  The veteran testified before the undersigned 
Veterans Law Judge that he fell because he is unable to turn 
his neck fully to see, and that this condition has been 
consistently present, worsening over time, from his injuries 
on active service.  He noted that he had been employed with 
the same employer for over 30 years, and that he had seen a 
chiropractor in the 70s or 80s, a Dr. Keeton Lee, of Petal, 
Mississippi, who told him then that his condition was related 
to his inservice injuries.  The veteran identified other 
physicians as well, including Dr. Reed of Hattiesburg, 
Mississippi, a Dr. Gunn, and a Dr. Baines, whom he said 
treated him on an outpatient basis for the VA.

The Board notes that the RO attempted to obtain all records 
of which it had notice.  However, records from the veteran's 
employer, which had been retired to the insurance company's 
files, have not yet been obtained.  In addition, while the RO 
did request records of the hospital identified by the veteran 
as being associated with the physicians who had treated him 
and are now deceased-Drs. Lee and Reed in particular, 
through Methodist Hospital (now Wesley Medical Center, in 
Hattiesburg, Mississippi)-the RO did not identify the years 
of treatment or request records specific to the physicians' 
treatment of the veteran.  Moreover, while VA treatment 
records are present in the claims file, records of treatment 
accorded the veteran by Dr. Baines do not appear to be among 
them.

The Board finds it would be helpful to proffer the veteran an 
examination to include all appropriate clinical testing and 
review of the claims file-to include all service medical 
records and VA and non-VA medical treatment records obtained 
pursuant to this remand-in totality.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1) and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issues of entitlement 
to service connection for residuals of 
strain to the left rhomboid muscles and a 
cervical spine disability.  In 
particular, the RO must inform the 
appellant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claims for service connection for 
residuals of strain to the left rhomboid 
muscles and a cervical spine disability; 
(3) about the information and evidence 
that VA will seek to provide; (4) about 
the information and evidence the 
appellant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
claimed residuals of strain to the left 
rhomboid muscles and a cervical spine 
disability, from the date of his 
discharge from active service to the 
present.  The RO should procure duly 
executed authorization for the release of 
private medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers.  In 
particular, the RO should request copies 
of records for any and all treatment 
accorded him at the Wesley Medical Center 
(formerly Methodist Hospital) in 
Hattiesburg, Mississippi.  In requesting 
these records, the RO should specifically 
note that it seeks records of treatment 
accorded the veteran in the 1970s and 
1980s by Drs. Keeton Lee of Petal, 
Mississippi, Dr. Reek of Hattiesburg, 
Mississippi, a Dr. Gunn, and any other 
physicians the veteran identifies.  In 
addition, the RO should request any and 
all inpatient and outpatient records, to 
include any and all clinical medical 
records accorded him at VA Medical Center 
in Jackson, Mississippi and Birmingham, 
Alabama, and any other VAMC the veteran 
may identify, from his discharge in 1957 
to the present.  In particular, the RO 
should request any and all records of 
treatment accorded the veteran by a Dr. 
Baines, on an out-patient basis for VA.

The RO should perform any and all follow 
up required, including to obtain VA and 
non-VA records that may have been retired 
to storage.

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by the appropriate 
specialists to determine the nature, 
extent, and etiology of any residuals of 
strain to the left rhomboid muscles and a 
cervical spine disability.  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence and the veteran's 
service medical records, must be sent to 
the examiner(s) for review.  The 
examiner(s) should address the following 
matters:

?	Summarize the medical history, 
including the onset and course, of 
any manifested residuals of strain 
to the left rhomboid muscles and a 
cervical spine disability.
?	Describe any current symptoms and 
manifestations attributed to any 
manifested residuals of strain to 
the left rhomboid muscles and a 
cervical spine disability.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all rhomboid muscle, 
shoulder, neck and upper back 
pathology.
?	Provide an opinion as to the date of 
onset and etiology for any residuals 
of strain to the left rhomboid 
muscles and a cervical spine 
disability.  In particular, the 
examiners are requested to provide 
the following opinions:
1.	Is it at least as likely as not 
that any currently manifested 
residuals of strain to the left 
rhomboid muscles and a cervical 
spine disability, are the 
result, or in any way causally 
related to, injuries sustained 
during his active service?

In arriving at this decision, the 
examiner(s) are specifically requested to 
review and comment upon the following:
?	The veteran's entire service 
medical records
?	Private medical records 
documenting the 1997 work-related 
accident
?	Any and all employment medical 
records, in addition to any and 
all other medical records 
received pursuant to this remand

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for residuals of strain to the 
left rhomboid muscles and a cervical 
spine disability.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



